COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-16-00044-CV


Rayford F. Perry                          §   From the 89th District Court

v.                                        §   of Wichita County (181,533-C)

                                          §   June 9, 2016
Steven Swift, Brad Livingston, Jessi
Keith, and Goldie Jacques                 §   Opinion by Justice Walker



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.




                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Sue Walker____________________
                                          Justice Sue Walker